

 
Exhibit 10.3



SUPPLEMENTAL RETIREMENT PLAN AGREEMENT
This sets forth the Supplemental Retirement Plan Agreement made effective as of
October 18, 2013 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation
and registered bank holding company, and COMMUNITY BANK, N.A., a national
banking association, both having offices located in Dewitt, New York
(collectively, the “Employer”), and (ii) GEORGE J. GETMAN, an individual
currently residing at Manlius, New York (“Employee”).
 
RECITALS
 
A.          Employer and Employee are parties to an Employment Agreement dated
and effective as of January 1, 2011 (“Employment Agreement").
B.           The Employment Agreement provides that Employer and Employee shall
enter into a separate agreement regarding supplemental retirement benefits.
C.           This Agreement sets forth the terms of the parties’ agreement
regarding supplemental retirement benefits.
 
TERMS
 
          IN CONSIDERATION of the premises and mutual agreements and covenants
contained herein, and other good and valuable consideration, the parties agree
as follows:
 
1.           Supplemental Retirement Benefit.
(a)           Subject to the minimum benefit provisions of paragraph 1(b),
Employer shall pay Employee an annual supplemental retirement benefit equal to
the product of (i) 2.0 percent, times (ii) Employee’s years of service with
Employer, times (iii) Employee’s final average compensation, with the product of
(i) times (ii) times (iii) reduced by Employee’s other retirement
benefits.  (The terms “years of service,” “final average compensation,” and
“other retirement benefits” are defined in paragraph 2 below.)  Subject to the
adjustments described in paragraph 3, the benefit described in this paragraph
1(a) initially shall be expressed as a single life annuity (payable for
Employee’s life) commencing as of the date determined pursuant to paragraph 3.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The annual supplemental retirement benefit payable pursuant to
this Agreement shall not be less than the excess (if any) of:
(i)           the annual benefit that Employee would have earned pursuant to the
terms of the Community Bank System, Inc. Pension Plan as in effect on December
31, 2009 (“Pension Plan”) if (A) the compensation limit imposed by Internal
Revenue Code Section 401(a)(17), the maximum benefit limit imposed by Internal
Revenue Code Section 415, and the waiting period and vesting requirements
imposed by the Pension Plan, are disregarded, and (B) Employee’s compensation
(used for benefit accrual purposes) shall include any voluntary elective
deferrals that Employee elects to make to the Deferred Compensation Plan for
Certain Executive Employees of Community Bank System, Inc.; minus
(ii)          the annual benefit actually payable to Employee pursuant to the
Pension Plan, plus the annuity value of Interest Credits, which were
discontinued in the Pension Plan as of December 31, 2009 and made thereafter
under the Community Bank System, Inc. 401(k) Employee Stock Ownership Plan.
 
             For purposes of calculating the annual benefit described in clause
(i) of this paragraph 1(b), the provisions of the Pension Plan that describe a
minimum annual normal retirement benefit and supplemental account balance for
Employee shall be disregarded.  Any such minimum annual normal retirement
benefit (but not any supplemental account balance benefit) actually payable
pursuant to the Pension Plan, however, shall be taken into account for purposes
of clause (ii) of this paragraph 1(b).  Subject to the adjustments described in
paragraph 3, the benefit described in this paragraph 1(b) initially shall be
expressed as a single life annuity (payable for Employee’s life) commencing as
of the date determined pursuant to paragraph 3.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Definitions.
(a)           For purposes of paragraph 1(a), “years of service with Employer”
shall be credited to Employee in the same manner as years of service are
credited to Employee under the Pension Plan, provided that no more than 20 years
of service will be taken into account under clause (ii) of paragraph 1(a).
(b)           For purposes of paragraph 1(a), Employee’s “final average
compensation” shall be the annual average of Employee’s Base Salary (as defined
in the then current or last effective Employment Agreement between Employee and
Employer) and cash incentive payments awarded during the five consecutive
calendar years preceding the calendar year of Employee’s
termination.  Employee’s “final average compensation” will include any voluntary
elective deferrals that Employee elects to make to the Deferred Compensation
Plan for Certain Executive Employees of Community Bank System, Inc.  However, in
no event will “final average compensation” take into account any lump sum
payment made to Employee in connection with a “Change of Control” (as that term
is defined in the then current or last effective Employment Agreement between
Employee and Employer).
(c)           For purposes of paragraph 1(a), Employee’s “other retirement
benefits” shall mean the sum of
 
(i)
the annual benefit earned by Employee pursuant to the Pension Plan (disregarding
any supplemental account balance in the Pension Plan to the extent such account
balance is attributable to Employee’s elective deferrals to the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc.), plus

 
(ii)
the annual benefit that could be provided by Employer contributions (other than
elective deferrals) made on Employee’s behalf under (A) the Community Bank
System, Inc. 401(k) Employee Stock Ownership Plan, and (B) the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc., adjusted to reflect actual earnings, losses and expenses credited to and
charged against such Employer contributions, if such contributions (as adjusted)
were converted to a single life annuity benefit payable commencing as of the
last day of the calendar quarter immediately preceding the date benefit payments
begin under this Agreement, using the factors applied to determine actuarial
equivalents under the Pension Plan as of such date.

 
 
3

--------------------------------------------------------------------------------

 
 
(d)           For the purposes of paragraph 1(b) and paragraph 2(c)(i),
Employee’s applicable Pension Plan benefit will be determined as of the earlier
of (i) the date Employee begins to receive Pension Plan benefits, or (ii) the
date Employee begins to receive the supplemental retirement plan benefit,
expressed (in either case) in the form of a single life annuity (payable for
Employee’s life) commencing as of the date determined pursuant to paragraph
3.  However, in the event payments of the supplemental retirement benefit
commence before payments of Employee’s Pension Plan benefit commence, the
supplemental retirement benefit shall be adjusted (if necessary) prospectively
to reflect any difference between the Pension Plan benefit calculated (pursuant
to paragraph 1(b)(ii) or paragraph 2(c), as applicable) at the time payments of
the supplemental retirement benefit commence and the Pension Plan benefit
calculated (pursuant to paragraph 1(b)(ii) or paragraph 2(c), as applicable) at
the time payments of Employee’s Pension Plan benefit commence.

 
4

--------------------------------------------------------------------------------

 

3.           Time and Form of Payment.
(a)           The supplemental retirement benefit described in paragraph 1 shall
be payable in monthly installments commencing on the first day of the seventh
month following Employee’s separation from service with Employer.
(b)           The supplemental retirement benefit described in paragraph 1 shall
be paid in the form of an actuarially reduced joint and 100 percent survivor
benefit (using the factors applied to determine actuarial equivalents under the
Pension Plan at the time payments begin), with Employee’s spouse as survivor
annuitant.  Alternatively, if elected by Employee prior to the date payments
commence, the supplemental retirement benefit shall be paid in any form of
actuarially equivalent life annuity benefit (using the factors applied to
determine actuarial equivalents under the Pension Plan at the time payments
begin), with Employee’s spouse as survivor annuitant of any elected joint and
survivor annuity.  If Employee retires in good standing from Employer after
attaining at least age 62, then the benefit described in paragraph 1(a) (before
reduction for “other retirement benefits”), and the benefit described in clause
(i) of paragraph 1(b), shall be determined without reduction for early
retirement.  If Employee’s employment with Employer is involuntarily terminated
by Employer for any reason other than “cause” (as “cause” is defined in the then
current or last effective Employment Agreement between Employee and Employer)
before Employee attains age 62, then Employer shall add (impute) three years to
Employee’s then attained age for purposes of calculating and applying the
otherwise applicable early retirement reduction.
(c)           Notwithstanding the foregoing, if Employee dies prior to
commencing receipt of payments under this Agreement, Employee’s surviving spouse
shall receive an actuarially reduced 100 percent survivor benefit determined as
if Employee retired on the day prior to his death and commenced receipt of
payments under both this Agreement and the Pension Plan as of the date described
in paragraph 3(a) and in the form of an actuarially reduced joint and 100
percent survivor benefit with his spouse as survivor annuitant.  If Employee has
no spouse at the time of Employee’s death, no survivor benefits shall be paid
pursuant to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           As provided in paragraph 1(a) and paragraph 1(b), Employee is
entitled to the greater of the two benefits described in those paragraphs.  The
determination of which paragraph produces the greater benefit shall be made as
of the date payments commence pursuant to this Agreement and the applicable
paragraph shall govern all future payments.  The comparison of benefits
described in paragraph 1(a) and paragraph 1(b) shall not apply after the date
payments commence pursuant to this Agreement.
        4.            Funding.  Employer shall establish a “grantor trust” (as
that term is defined in Internal Revenue Code Section 671) to aid it in the
accumulation and payment of the supplemental retirement benefit described in
this Agreement; provided that the trust shall be established with the intention
that the creation and funding of the trust shall not result in the recognition
of gross income by Employee of any amount credited under the trust prior to the
date the amount is paid or made available.  Assets of the trust, and any other
assets set aside by Employer to satisfy its obligations under this Agreement,
shall remain at all times subject to the claims of Employer’s general
creditors.  Employee and his beneficiaries shall not have any rights under this
Agreement that are senior to the claims of general unsecured creditors of
Employer.  Notwithstanding any other term or provision of this Agreement or the
trust, and to the extent consistent with Internal Revenue Code Section 409A and
this Agreement, within ten business days following Employee’s termination of
employment with Employer due to Employee’s retirement, disability or death, or,
if earlier, immediately prior to the effective date of a “Change of Control” (as
defined in current or last effective Employment Agreement between Employee and
Employer), Employer shall fully fund the trust (using the same actuarial
assumptions used to establish funding in the Pension Plan) for all benefits
earned pursuant to this Agreement through the date of Employee’s termination of
employment or the effective date of the Change of Control, as applicable.
 
 
6

--------------------------------------------------------------------------------

 
 
        5.           Construction and Severability.  The invalidity of any one
or more provisions of this Agreement or any part thereof, all of which are
inserted conditionally upon their being valid in law, shall not affect the
validity of any other provisions to this Agreement; and in the event that one or
more provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, this instrument shall be construed as if such invalid
provisions had not been inserted.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that amounts earned and payable pursuant to this Agreement shall not
be subject to the premature income recognition or adverse tax provisions of
Internal Revenue Code Section 409A.
        6.           Governing Law.  This Agreement was executed and delivered
in the State of New York and shall be construed and governed in accordance with
the laws of the State of New York.
        7.           Assignability and Successors.  The right to receive the
supplemental retirement benefit described in this Agreement shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance, nor subject to attachment, garnishment, levy, execution or other
legal or equitable process for the debts, contracts or liabilities of Employee
or his beneficiaries.  However, this Agreement shall be binding upon and shall
inure to the benefit of the successor of Employer through merger or corporate
reorganization.
        8.           Miscellaneous.  This Agreement constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof and shall supersede all prior understandings and agreements,
including the 2009 Supplemental Retirement Plan Agreement between the
parties.  This Agreement cannot be amended, modified, or supplemented in any
respect, except by a subsequent written agreement entered into by the parties.
 
 
7

--------------------------------------------------------------------------------

 
 
        9.           Counterparts.  This Agreement may be executed in
counterparts (each of which need not be executed by each of the parties), which
together shall constitute one and the same instrument.
        10.         Jurisdiction and Venue.  The jurisdiction of any proceeding
between the parties arising out of, or with respect to, this Agreement shall be
in a court of competent jurisdiction in New York State, and venue shall be in
Onondaga County.  Each party shall be subject to the personal jurisdiction of
the courts of New York State.
 
                             The foregoing is established by the following
signatures of the parties.
 
 

  COMMUNITY BANK SYSTEM, INC.       By: /s/ Mark E. Tryniski       Its:
President and Chief Executive Officer           COMMUNITY BANK, N.A.       By:
/s/ Mark E. Tryniski         Its: President and Chief Executive Officer        
  /s/ George J. Getman   
GEORGE J. GETMAN



 
8

--------------------------------------------------------------------------------

 
